Case 2:20-mc-00080-JDL Document 15 Filed 09/30/20 Page 1 of 5          PageID #: 49




                           United States District Court

                                 District of Maine

In Re:                                 )
                                       )
COURT OPERATIONS UNDER                 )
THE EXIGENT CIRCUMSTANCES              )
CREATED BY THE COVID-19                )             GENERAL ORDER 2020-13
CORONAVIRUS & RELATED                  )             [Amended, September 30, 2020]
PANDEMIC PRECAUTIONS:                  )
COURTHOUSE ENTRANCE                    )
PROTOCOLS                              )


                GENERAL ORDER RE: ENTRANCE PROTOCOLS
         In the interest of public health and safety, and after the consideration

of the public health guidelines regarding COVID-19 issued by the U.S.

Centers for Disease Control and Prevention and the State of Maine, the

following protocols apply to all persons, other than court employees, entering

the Edward T. Gignoux Courthouse in Portland, the U.S. Probation and Pretrial

Services Offices in Bangor and Portland, the United States Bankruptcy Court in

Portland, and the U.S. District Court or the U.S. Bankruptcy Court located on the

third floor of the Margaret Chase Smith Federal Building in Bangor.

                               Entrance Protocols
         Every person must comply with the requirements established in this

Order.     Persons who will not or cannot comply with these protocols will be

directed to call or speak with one of the points of contact identified in this Order.

1.       You may be asked to answer questions related to the health guidelines
         in this Order.




                                           1
Case 2:20-mc-00080-JDL Document 15 Filed 09/30/20 Page 2 of 5          PageID #: 50




2.   You may not enter if you:


          Are unwilling to comply with the protocols or participate in any
           screening questions outlined in this Order.

          Have been advised to self-quarantine by any doctor, hospital or health
           agency within the last 14 days.

          Have been diagnosed with COVID-19 or have been told to presume that
           you have COVID-19 by a health professional within the last 14 days.

          Have had contact in the last 14 days with someone who has been
           diagnosed with COVID-19 or have been told that they have to presume
           they have COVID-19 by a health professional, unless the diagnosis was
           more than 14 days ago, and they have been symptom-free for the past
           72 hours.

          Have a temperature of 100.4 or higher.

          Have a cough, shortness of breath, fever, chills, muscle pain, headache,
           sore throat, loss of taste or smell, congestion or runny nose, or extreme
           fatigue within the last 14 days, unless the symptoms are attributable
           to another known condition.

          Reside with someone who has had a cough, shortness of breath, fever,
           chills, muscle pain, headache, sore throat, loss of taste or smell, body
           aches, or extreme fatigue within the last 14 days, unless the symptoms
           are attributable to another known condition.

3.   If you have entered Maine from another State within the past 14 days:

     a. Pursuant to Governor Janet T. Mill’s Keep Maine Healthy Plan, many out-
     of-state travelers coming into Maine, and Maine residents returning to Maine,
     must either receive a negative COVID-19 test within 72 hours prior to arrival
     or complete a 14-day quarantine.

     b. The Keep Maine Healthy Plan exempts persons who have traveled to
     Maine from other states from the quarantine/negative test requirements. The
     current list of those states is available
     at: https://www.maine.gov/covid19/restartingmaine/keepmainehealthy/faqs.

     c. If you are a Maine resident, or a visitor from another state, and traveled to
     or from a state or area not exempted from Maine’s quarantine/negative test
     requirements, you may not enter the Court’s facilities unless you:
                                         2
Case 2:20-mc-00080-JDL Document 15 Filed 09/30/20 Page 3 of 5                   PageID #: 51




           i. Have received a recent negative test for COVID-19 in accordance with
           standards established by the Keep Maine Healthy Plan; or
           ii. Have quarantined for 14 days upon your arrival in Maine; or
           iii. Your entrance is related to your role in an in-court hearing, grand jury
           proceeding, or jury trial and has been pre-approved by the presiding judge
           (based on guidance from the CDC, the Maine CDC, and/or other
           authorities); or
           iv. Your entrance has been pre-approved by the administrative head of the
           court unit or security agency you are visiting (based on guidance from the
           CDC, the Maine CDC, and/or other authorities).
4.     You must wear a mask or face covering pursuant to General Order 2020-
       7. If you arrive without a mask, one will be provided to you. 1 You must wear
       your mask at all times unless otherwise directed by a Judge.
5.     You must apply hand sanitizer upon entering the court’s facilities. Hand
       sanitizer will be available at all courthouse entrances.
6.     You must maintain at least six feet of distance between you and other persons
       at all times, unless otherwise directed by a Judge. Minor children may
       accompany adults and will not be expected to stay apart.
7.     Unless you are a (1) member of the Court’s bar, (2) law enforcement officer, (3)
       credentialed press person, or (4) U.S. Attorney’s Office Victim Witness
       Coordinator, cell phones and laptops may not be brought into the courthouse
       without the prior permission of the Court. Permission may be requested by
       contacting the Clerk’s office. If you arrive with a cell phone and cannot store
       it outside the courthouse, you will be required to label your phone with your
       name and phone number, and then place it in a clear plastic bag for
       storage. The phone will be deposited in a dedicated bin and will be made
       available to you when you exit the Courthouse.

8.     Food and drinks may not be brought into the Courthouse without prior
       approval of the Court.

9.     If you are scheduled or required to appear and you are unable to appear
       because of the restrictions in this Order, you are directed to contact the
       appropriate person(s) listed in the Points of Contact on page four of this Order.




1  Face Shields will be provided for those who cannot wear a mask. A Court Security Officer will
contact the Clerk’s Office if a shield is needed by a visitor.

                                               3
Case 2:20-mc-00080-JDL Document 15 Filed 09/30/20 Page 4 of 5          PageID #: 52




       Effectiveness: This General Order takes effect at 11:59 p.m. on September
       30, 2020, and shall remain in effect until superseded by a future Order of the
       Court.


       SO ORDERED.
       Dated: September 30, 2020
                                                      /s/ Jon D. Levy
                                                 CHIEF U.S. DISTRICT JUDGE

                                Points of Contact


    • If you are represented by the Federal Public Defender:
              Portland: (207) 553-7070
              Bangor: (207) 992-4111

    • If you are represented by an attorney, contact your attorney.

    • Anyone having business with the U.S. Attorney’s Office:
            Portland: (207) 780-3257
            Bangor: (207) 945-0373

    • Anyone having business with the U.S. Marshals Service:
             Portland: (207) 780-3355
             Bangor: (207) 945-0416

    • If you are scheduled to meet with a U.S. Probation or Pretrial Services
      Officer:

           Portland: (207) 780-3358
           Bangor: (207) 945-0369

•   If you are a juror, have any other business with the District Court, an attorney
    or a pro se party, please contact the Clerk’s Office:

           Proceedings in Portland: (207) 780-3356
           Proceedings in Bangor: (207) 945-0575

•   If you have business with the United States Bankruptcy Court, contact the
    U.S. Bankruptcy Court Clerk’s Office:

           Portland: (207) 780-3482
           Bangor: (207) 945-0348
                                          4
Case 2:20-mc-00080-JDL Document 15 Filed 09/30/20 Page 5 of 5            PageID #: 53




                                  _________________

Note Regarding September 30, 2020, Amendment:

General Order 2020-13 was amended effective September 30, 2020, to clarify that the
exemption addressed in Section 3.b. relates to all states identified in the most current
listing of https://www.maine.gov/covid19/restartingmaine/keepmainehealthy/faqs.




                                           5
